Citation Nr: 0530445	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-39 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for service-connected 
rheumatic fever with rheumatic heart disease, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the veteran's claim of entitlement to an 
increased rating for service-connected rheumatic fever with 
rheumatic heart disease, currently evaluated as 10 percent 
disabling.  

In August 2005, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record. 

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

The record shows that the veteran has co-morbid cardiac 
pathology, namely, rheumatic heart disease and coronary 
artery disease.  As a result of the VA examination in June 
2004, the Board is unable to determine whether any of the 
current symptoms are related to the service-connected 
rheumatic fever.  Accordingly, the case is remanded for the 
following:

1. Schedule the veteran for a VA 
examination by a physician to determine 
the current level of impairment due to 
service-connected rheumatic heart 
disease.  The claims folders must be made 
available to examiner for review.  If 
METS testing cannot be done because of 
medical reasons, the examiner is asked to 
estimate the level of activity expressed 
in METS. 

Also, the examiner is asked to determine, 
if feasible, what of the current cardiac 
signs and symptoms are due to service-
connected rheumatic heart disease as 
opposed to the co-morbid coronary artery 
disease. 

The examiner is also asked to comment on 
the findings of the June 2004 VA 
echocardiogram and whether the findings 
pertain to rheumatic heart disease or 
coronary heart disease. 

2. After the above has been completed, 
adjudicate the claim.  If the benefit 
remains denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


